In this negligence action to recover damages for personal injuries and wrongful death, defendants Cuozzo and Cornelia appeal from an order of the Supreme Court, Nassau County, dated February 14, 1974, which granted plaintiff’s motion to restore the action to the trial calendar, upon certain conditions, and to permit the parties to conduct or complete pretrial examinations. Also under review is an order of the same court, dated April 22, 1974, which, inter alia, modified said earlier order (1) as to costs and (2) so as to fix a time for pretrial examinations. Orders affirmed, without costs. The trial of this long-overdue action is directed to proceed forthwith. Latham, Brennan and Benjamin, JJ., *668concur; Martuscello, Acting P. J., and Christ, J., dissent and vote to reverse the orders, deny plaintiff’s motion and reinstate the previous dismissal of the action, on the ground that it was an abuse of discretion by Special Term to grant plaintiff’s motion.